EXHIBIT 13 The York Water Company – 2007 Annual Report Table of Contents Financial Highlights 2 Shareholder Information 3 Management’s Discussion and Analysis 4 Management’s Report on Internal Control Over Financial Reporting 11 Report of Independent Registered Public Accounting Firm on InternalControl Over Financial Reporting 12 Report of Independent Registered Public Accounting Firm 13 Balance Sheets 14 Statements of Income 16 Statements of Common Stockholders’ Equity and Comprehensive Income 17 Statements of Cash Flows 18 Notes to Financial Statements 19 Back to Form 10-K Highlights of Our 192nd Year Summary of Operations (In thousands of dollars, except per share amounts) For the Year 2007 2006 2005 2004 2003 Water operating revenue $31,433 $28,658 $26,805 $22,504 $20,889 Operating expenses 17,269 15,754 14,017 12,595 11,555 Operating income 14,164 12,904 12,788 9,909 9,334 Interest expense 3,916 3,727 3,423 2,132 2,523 Gain on sale of land - - - 743 - Other income (expenses), net (142) 110 (149) (168) 12 Income before income taxes 10,106 9,287 9,216 8,352 6,823 Income taxes 3,692 3,196 3,383 3,051 2,375 Net income $ 6,414 $ 6,091 $ 5,833 $ 5,301 $ 4,448 Per Share of Common Stock Book value $5.97 $5.84 $4.85 $4.65 $4.05 Basic earnings per share .57 .58 .56 .53 .46 Dividends .475 .454 .424 .394 .367 Weighted average number of shares outstanding during the year 11,225,822 10,475,173 10,359,374 9,937,836 9,579,690 Utility Plant Original cost, net of acquisition adj. $222,354 $202,020 $181,756 $163,701 $138,314 Construction expenditures 19,754 21,682 15,553 25,981 11,527 Other Total assets $210,969 $196,064 $172,296 $156,066 $127,508 Long-term debt including current maturities 70,505 62,335 51,874 51,913 32,652 For Management's Discussion and Analysis of Financial Condition and Results of Operations, please refer to page 4. Back to Table of Contents Page 2 Shareholder Information Market for Common Stock and Dividends The common stock of The York Water Company is traded on the NASDAQ Global Select Market (Symbol “YORW”). Quarterly price ranges and cash dividends per share for the last two years follow: 2007 2006 High Low Dividend* High Low Dividend* 1st Quarter $18.15 $16.12 $0.118 $18.67 $15.33 $0.112 2nd Quarter 18.55 16.60 0.118 20.99 15.92 0.112 3rd Quarter 18.40 16.70 0.118 20.69 15.72 0.112 4th Quarter 17.30 15.45 0.121 20.35 17.50 0.118 *Cash dividends per share reflect dividends declared at each dividend date. (Refer to Note 4 to the Financial Statements for a description of the restriction on the declaration and payment of cash dividends.) Prices are sales prices listed on the NASDAQ Global Select Market. Shareholders of record (excluding individual participants in securities positions listings) as of December 31, 2007 numbered approximately 1,443. Dividend Policy Dividends on the Company's common stock are declared by the Board of Directors and are normally paid in January, April, July and October.Dividends are paid based on shares outstanding as of the stated record date, which is ordinarily the last day of the calendar month immediately preceding the dividend payment. The dividend paid on the Company’s common stock on January 15, 2008 was the 548th consecutive dividend paid by the Company.The Company has paid consecutive dividends for its entire history, since 1816.The policy of our Board of Directors is currently to pay cash dividends on a quarterly basis.The dividend rate has been increased annually for eleven consecutive years.Future cash dividends will be dependent upon the Company’s earnings, financial condition, capital demands and other factors and will be determined by the Company’s Board of Directors. Financial Reports and Investor Relations Shareholders may request, without charge, copies of the Company’s financial reports, including Annual Reports, and Forms 8-K, 10-K and 10-Q filed with the Securities and Exchange Commission (SEC).Such requests, as well as other investor relations inquiries, should be addressed to: Kathleen M. Miller The York Water Company (717) 845-3601 Chief Financial Officer P. O. Box 15089 (800) 750-5561 York, PA17405-7089 kathym@yorkwater.com YORW on the Internet The Annual Report as well as reports filed with the SEC and other information about the Company can be found on the Company's website at: www.yorkwater.com. Back to Table of Contents Page 3 Management's Discussion and Analysis of Financial Condition and Results of Operations (In thousands of dollars, except per share amounts) Forward-looking Statements This Annual Report contains certain matters which are not historical facts, but which are forward-looking statements.Words such as "may," "should," "believe," "anticipate," "estimate," "expect," "intend," "plan" and similar expressions are intended to identify forward-looking statements.The Company intends these forward-looking statements to qualify for safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements include certain information relating to the Company’s business strategy; statements including, but not limited to: · expected profitability and results of operations; · goals, priorities and plans for, and cost of, growth and expansion; · strategic initiatives; · availability of water supply; · water usage by customers; and · ability to pay dividends on common stock and the rate of those dividends. The forward-looking statements in this Annual Report reflect what the Company currently anticipates will happen.What actually happens could differ materially from what it currently anticipates will happen.The Company does not intend to make any public announcement when forward-looking statements in this Annual Report are no longer accurate, whether as a result of new information, what actually happens in the future or for any other reason.Important matters that may affect what will actually happen include, but are not limited to: · changes in weather, including drought conditions; · levels of rate relief granted; · the level of commercial and industrial business activity within the Company's service territory; · construction of new housing within the Company's service territory and increases in population; · changes in government policies or regulations; · the ability to obtain permits for expansion projects; · material changes in demand from customers, including the impact of conservation efforts which may impact the demand of customers for water; · changes in economic and business conditions, including interest rates, which are less favorable than expected; and · other matters set forth in Item 1A, “Risk Factors,” of the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. Overview The Company is the oldest investor-owned water utility in the United States and is duly organized under the laws of the Commonwealth of Pennsylvania.The Company has operated continuously since 1816.The business of the Company is to impound, purify and distribute water.The Company operates within its franchised territory, which covers 39 municipalities within York County, Pennsylvania and seven municipalities within Adams County, Pennsylvania.The Company is regulated by the Pennsylvania Public Utility Commission, or PPUC, in the areas of billing, payment procedures, dispute processing, terminations, service territory and rate setting.The Company must obtain PPUC approval before changing any of the aforementioned procedures.Water service is supplied through the Company's own distribution system.The Company obtains its water supply from the south branch and east branch of the Codorus Creek, which drains an area of approximately 117 square miles.The Company has two reservoirs, Lake Williams and Lake Redman, which together hold up to approximately 2.2 billion gallons of water.The Company has a 15-mile pipeline from the Susquehanna River to Lake Redman which provides access to an additional supply of 12.0 million gallons of water per day.As of December 31, 2007, the Company's average daily availability was 35.0 million gallons, and daily consumption was approximately 19.1 million gallons.The Company's service territory had an estimated population of 171,000 as of December 31, 2007.Industry within the Company’s service territory is diversified, manufacturing such items as fixtures and furniture, electrical machinery, food products, paper, ordnance units, textile products, air conditioning systems, barbells and motorcycles. The Company’s business does not require large amounts of working capital and is not dependent on any single customer or a very few customers.In 2007, operating revenue was derived from the following sources and in the following percentages: residential, 63%; commercial and industrial, 29%; and other, 8%, which is primarily from the provision for fire service.Increases in revenues are generally dependent on the Company’s ability to obtain rate increases from regulatory authorities in a timely manner and in adequate amounts and to increase volumes of water sold through increased consumption and increases in the number of customers served. Page 4 During the five-year period ended December 31, 2007, the Company has maintained an increasing growth in number of customers and distribution facilities as demonstrated by the following chart: 2007 2006 2005 2004 2003 Average daily consumption (gallons per day) 19,058,000 18,769,000 18,657,000 18,116,000 17,498,000 Miles of mains at year-end 845 817 786 752 730 Additional distributionmains installed/acquired (ft.) 147,803 159,330 212,702 114,658 44,958 Number of customers at year-end 58,890 57,578 55,731 53,134 51,916 Population served at year-end 171,000 166,000 161,000 158,000 156,000 Performance Measures Company management uses financial measures including operating revenues, net income, earnings per share and return on equity to evaluate its financial performance.Additional statistical measures including number of customers, customer complaint rate, annual customer rates, and the efficiency ratio are used to evaluate performance quality.These measures are calculated on a regular basis and compared with historical information, budget, and the other publicly-traded water companies. The Company’s 2007 performance was strong under most of the above measures, however earnings per share were not as strong as forecasted.At the end of 2006, we issued approximately 740,000 additional shares of common stock.Despite an increase in net income in 2007 over 2006 of 5.3%, earnings per share fell by 1.7% due to dilution.Increased expenses prevented net income from reaching the level required to produce earnings per share equal to or greater than 2006. The efficiency ratio, which is calculated as net income divided by revenues, is used by management to evaluate its ability to keep expenses in line.Over the five previous years, our ratio averaged 21.5%.In 2007, the ratio fell slightly to 20.4% due to increased expenses which had not yet been included in rates charged to customers.The increased expenses will be included in a future rate filing which should help bring our efficiency ratio back to historical levels.Management continues to look for ways to decrease expenses and increase efficiency. Results of Operations 2007 Compared with 2006 Net income for 2007 was $6,414, an increase of $323, or 5.3%, from net income of $6,091 for 2006.On a per share basis, earnings were down by $0.01 for the year reflecting the increase in net income and a 7.2% increase in the average number of common shares outstanding.The increase in the number of shares outstanding is primarily a result of the 739,750 additional shares issued by the Company in a public offering in December 2006.The primary contributing factors to the increase in net income were higher water operating revenues partially offset by increased operating expenses. Water operating revenues for the year increased $2,775, or 9.7%, from $28,658 for 2006 to $31,433 for 2007.The primary reason for the increase in revenues was a 9.2% rate increase effective September 15, 2006.The average number of customers served in 2007 increased as compared to 2006 by 1,793 customers, from 56,697 to 58,490 customers, due to growth in the Company’s service territory and the Abbottstown Borough water system acquisition on January 5, 2007.Despite this increase in customers, the total per capita volume of water sold in 2007 decreased compared to 2006 by approximately 1.2% due to reduced consumption in our service territory.The Company’s service territory was on drought watch, which calls for a voluntary reduction in water use of 5%, during the months of August and October through December 2007.This had a small negative impact on revenues.The Company expects revenues to continue to increase as a result of increases to the customer base within its current service area, although at a lower rate due to the slump in the housing market, and through strategic acquisitions.The Company also seeks rate relief on a timely basis.Drought warnings or restrictions as well as regulatory actions could impact results. Operating expenses for the year increased $1,515, or 9.6%, from $15,754 for 2006 to $17,269 for 2007.Higher depreciation expense of approximately $705 due to increased plant investment, higher salaries of approximately $647 due to increased rates and additional employees and increased pension expense of approximately $248 were the principal reasons for the increase.Higher electric costs, increased maintenance at the filter plant and higher chemical expense aggregating approximately $260 also added to the increase.The increase was partially offset by lower internal control compliance costs, reduced realty and capital stock taxes and increased capitalized overhead aggregating approximately $468.Depreciation expenses are expected to continue to rise due to the level of plant investment in 2007.Pension expense is expected to level off in 2008.Other operating expenses should continue to increase at a moderate level as costs to serve additional customers and to extend our distribution system continue to rise. Page 5 Interest expense on long-term debt increased $545, or 15.4%, from $3,550 for 2006 to $4,095 for 2007, due primarily to an increase in the amount of long-term debt outstanding.The Company issued tax-exempt debt through the York County Industrial Development Authority, or YCIDA, in the amount of $10,500 in October 2006. The proceeds of the bond issuance were used to pay down a portion of the Company’s short-term borrowings.Increased borrowings under the Company’s committed line of credit to fund operations and construction added to the increase. Interest expense on short-term debt for 2007 was $566 lower than 2006 due to a decrease in short-term borrowings used to fund operations and construction expenditures.The average short-term debt outstanding in 2007 and 2006 was $793 and $10,453, respectively. Allowance for funds used during construction decreased $210, from $438 for 2006 to $228 for 2007, due to a decrease in construction expenditures that were eligible for interest.Construction in 2006 included expenditures for large projects such as the main extension to Abbottstown and the enterprise software system.The 2008 allowance is expected to be higher than the 2007 level due to a large water treatment project and a main extension to West Manheim Township. Other expenses, net increased by $252 in 2007 as compared to 2006 primarily due to reduced interest income on water district notes receivable because of a reduction in the note balance.Increased charitable contributions, many eligible for tax credits, added to the increase. Federal and state income taxes increased by $496, or 15.5%, primarily due to higher taxable income.The Company’s effective tax rate was 36.5% in 2007 and 34.4% in 2006. 2006 Compared with 2005 Net income for 2006 was $6,091, an increase of $258, or 4.4%, compared to net income of $5,833 for 2005.Increased water revenues were the primary contributing factor.An increased allowance for funds used during construction, decreased supplemental retirement expenses and a lower effective tax rate also added to the increase.Higher operating expenses and higher short-term interest expenses partially offset the increase. Water operating revenues for the year increased $1,853, or 6.9%, from $26,805 for 2005 to $28,658 for 2006.A 9.2% rate increase effective September 15, 2006 accounted for approximately $719, or 38.8%, of the increase in water operating revenues for 2006.The average number of customers served in 2006 increased as compared to 2005 by 2,287, from 54,410 to 56,697 customers, due to growth in the Company’s service territory and the Spring Grove and
